



EXHIBIT 10.4


AMENDMENT NO. 3 TO CREDIT AGREEMENT


This Amendment No. 3 to Credit Agreement ("Agreement") entered into on December
5, 2018 but made effective as of February 9, 2018 ("Effective Date"), is among
Alta Mesa Holdings, LP, a Texas limited partnership ("Borrower"), the Lenders
(as defined below), Wells Fargo Bank, National Association, as administrative
agent for the Lenders (as defined below) (in such capacity, the "Administrative
Agent"), and as issuing lender (in such capacity, the "Issuing Lender").


RECITALS


A.     The Borrower is party to that certain Eighth Amended and Restated Credit
Agreement dated as of February 9, 2018, among the Borrower, the lenders party
thereto from time to time (the "Lenders"), the Administrative Agent and the
Issuing Lender, as amended prior to entering into of this Agreement (as so
amended, the "Credit Agreement").


B.     The Borrower had made certain investments prior to the closing of the
Credit Agreement and has requested that the Lenders amend the Credit Agreement
as provided herein.


THEREFORE, the Borrower, the Lenders hereto, the Issuing Lender and the
Administrative Agent hereby agree as follows:


Section 1.    Defined Terms; Interpretation. As used in this Agreement, each of
the terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein. Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, as amended by this Agreement, unless
expressly provided to the contrary. The words "hereby", "herein", "hereinafter",
"hereof", "hereto" and "hereunder" when used in this Agreement shall refer to
this Agreement as a whole and not to any particular Article, Section, subsection
or provision of this Agreement. Article, Section, subsection and Exhibit
references herein are to such Articles, Sections, subsections and Exhibits of
this Agreement unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Agreement or the exhibits
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or exhibits, such other
content being controlling as the agreement among the parties hereto. Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular. Words denoting sex shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.


Section 2.    Amendment to Credit Agreement. Section 6.06 of the Credit
Agreement (Investments) is hereby amended by (i) deleting the word "and" at the
end of clause (f), (ii) re-lettering clause (g) as clause (h), and (iii) adding
a new clause (g) therein as follows:


(g) term loans to High Mesa Services, LLC pursuant to (i) that certain
Promissory Note from Northwest Gas Processing, LLC payable to the Borrower dated
December 31, 2014, in the original principal amount of $8,500,000, and (ii) that
certain Promissory Note from Northwest Gas Processing, LLC payable to the
Borrower, dated September 29, 2017, in the original principal amount of
$1,515,000, which notes were assigned to and assumed by High Mesa Services, LLC,
pursuant to Assignment and Assumption Agreement dated December 31, 2104, and
Assignment and Assumption Agreement dated November 8, 2107, respectively, (as
same may be amended, modified and renewed from time to time, collectively, the
"High Mesa Investments"); provided that, the aggregate principal amount of the
High Mesa Investments shall not exceed in the aggregate $10,015,000 plus the
amount of any increase in principal as a result of interest paid-in-kind; and





--------------------------------------------------------------------------------







Section 3.    Representations and Warranties. Each Loan Party represents and
warrants that: (a) after giving effect to this Agreement, the representations
and warranties contained in the Credit Agreement and the representations and
warranties contained in the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date this
Agreement is entered into except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case it shall
have been true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date; (b) after giving effect to this Agreement, no
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Agreement are within the corporate or limited liability
company power and authority of such Loan Party, as applicable, and have been
duly authorized by appropriate corporate r limited liability company action and
proceedings, as applicable; (d) this Agreement constitutes the legal, valid, and
binding obligation of such Loan Party enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; and (e) there are no governmental or other third
party consents, licenses and approvals required in connection with the
execution, delivery, performance, validity and enforceability of this Agreement.


Section 4.    Conditions to Effectiveness. This Agreement and the amendments
provided herein shall become effective and enforceable against the parties
hereto upon the occurrence of the following conditions precedent:


(a)    Administrative Agent shall have received multiple original counterparts,
as requested by Administrative Agent, of this Agreement, duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors and the Majority Lenders, and


(b)    Borrower shall have paid all fees and expenses of the Administrative
Agent's outside legal counsel and other consultants pursuant to all invoices
presented for payment on or prior to the date this Agreement is entered into.


Section 5.    Effect on Loan Documents; Acknowledgments; Agreements.


(a)    The Borrower and each Guarantor acknowledges that on the date this
Agreement is entered into all outstanding Obligations are payable in accordance
with their terms and the Borrower and each Guarantor hereby waives any defense,
offset, counterclaim or recoupment with respect thereto.


(b)    The Administrative Agent, the Issuing Lender, and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Loan
Documents. After giving effect to this Agreement, nothing in this Agreement
shall constitute a waiver or relinquishment of (i) any Default or Event of
Default under any of the Loan Documents, (ii) any of the agreements, terms or
conditions contained in any of the Loan Documents, (iii) any rights or remedies
of the Administrative Agent, the Issuing Lender, or any Lender with respect to
the Loan Documents, or (iv) the rights of the Administrative Agent, the Issuing
Lender, or any Lender to collect the full amounts owing to them under the Loan
Documents.


(c)    Each of the Borrower, the Administrative Agent, the Issuing Lender, and
the Lenders does hereby adopt, ratify, and confirm the Credit Agreement, as
amended hereby, and acknowledges and agrees that the Credit Agreement, as
amended hereby, and all other Loan Documents are and remain in full force and
effect, and the Borrower acknowledges and agrees that its liabilities under the
Credit Agreement, as amended hereby, and the other Loan Documents are not
impaired in any respect by this Agreement.


(d)    From and after the date this Agreement is entered, all references to the
Credit Agreement and the Loan Documents shall mean such Credit Agreement and
such Loan Documents as amended prior hereto as described in the recitals, and by
this Agreement.





--------------------------------------------------------------------------------





(e)    This Agreement is a Loan Document for the purposes of the provisions of
the other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.


Section 6.    Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms,acknowledges and agrees that its obligations under its respective
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
of the Guaranteed Obligations (as defined in such Guaranty), as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under its respective Guaranty in connection with
the execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.


Section 7.    Reaffirmation of Security Documents. Each Loan Party (a)
represents and warrants that it has no defenses to the enforceability of any
Security Instrument, (b) reaffirms the terms of and its obligations (and the
security interests granted by it) under each Security Instrument, and agrees
that each such Security Instrument will continue in full force and effect to
secure the Obligations as the same may be amended, supplemented, or otherwise
modified from time to time, and (c) acknowledges, represents, warrants and
agrees that the Liens and security interests granted by it pursuant to the
Security Instruments are valid and subsisting and create a security interest to
secure the Obligations.


Section 8.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile or email (i.e., PDF) signature and all such signatures shall be
effective as originals.


Section 9.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrower, Holdings, the Lenders, the Issuing Lender,
and the Administrative Agent and their respective successors and assigns
permitted pursuant to the Credit Agreement.


Section 10.    Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.


Section 11.    Governing Law. This Agreement and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the law of the
State of New York (including Section 5-1401 and Section 5-1402 of the General
Obligations Law of the State of New York), without reference to any other
conflicts or choice of law principles thereof.


Section 12.    WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE LENDERS, THE ISSUING
LENDER AND THE ADMINISTRATIVE AGENT EACH HEREBY ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED BY AND IT HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND EACH HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 13.    Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT, AS
AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.


[The remainder of this page has been left blank intentionally.]







--------------------------------------------------------------------------------






EXECUTED effective as of the Effective Date.


BORROWER:
 
ALTA MESA HOLDINGS, LP
By: Alta Mesa Holdings GP, LLC,
       its general partner

By: /s/ Michael A. McCabe
 
Michael A. McCabe


Chief Financial Officer

GUARANTORS:
 
ALTA MESA HOLDINGS GP, LLC
 
By: /s/ Michael A. McCabe
 
Michael A. McCabe
Chief Financial Officer
 
ALTA MESA FINANCE SERVICES CORP.
 
By: /s/ Michael A. McCabe
 
Michael A. McCabe
Chief Financial Officer
 
OEM GP, LLC
 
By :/s/ Michael A. McCabe
 
Michael A. McCabe
Chief Financial Officer
 
ALTA MESA SERVICES, LP
OKLAHOMA ENERGY ACQUISITIONS, LP
Each By: OEM GP, LLC, its general partner
 
By: /s/ Michael A. McCabe
 
Michael A. McCabe
Chief Financial Officer





Signature Page to
Amendment No. 3 to Credit Agreement
(Alta Mesa Holdings, LP)

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT/ ISSUING LENDER/ EXISTING LENDER:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender, and Lender
 
By: /s/ Shiloh Davila 
Shiloh Davila
Director





Signature Page to
Amendment No. 3 to Credit Agreement
(Alta Mesa Holdings, LP)

--------------------------------------------------------------------------------





EXISTING LENDERS:
 
TORONTO DOMINION (NEW YORK) LLC
 
By: /s/ Annie Dorval
Name: Annie Dorval
Title: Authorized Signatory





Signature Page to
Amendment No. 3 to Credit Agreement
(Alta Mesa Holdings, LP)

--------------------------------------------------------------------------------





    
ING CAPITAL LLC
 
By: /s/ Josh Strong
Name: Josh Strong
Title: Director
 
By: /s/ Charles Hall
Name: Charles Hall
Title: Managing Director

    


Signature Page to
Amendment No. 3 to Credit Agreement
(Alta Mesa Holdings, LP)

--------------------------------------------------------------------------------





CITIBANK, N.A.


 
By: /s/ William McNeely
Name: William McNeely
Title: Senior Vice President



    


Signature Page to
Amendment No. 3 to Credit Agreement
(Alta Mesa Holdings, LP)

--------------------------------------------------------------------------------





    
CAPITAL ONE, NATIONAL ASSOCIATION


 
By: /s/ Matthew Brice
Name: Matthew Brice
Title: Vice President

                    
        


Signature Page to
Amendment No. 3 to Credit Agreement
(Alta Mesa Holdings, LP)

--------------------------------------------------------------------------------





BOKF, NA dba Bank of Texas
 
By: /s/ Brandon Starr
Name: Brandon Starr


Title: Vice President





            


Signature Page to
Amendment No. 3 to Credit Agreement
(Alta Mesa Holdings, LP)

--------------------------------------------------------------------------------





NATIXIS, NEW YORK BRANCH
 
By: /s/ Vikram Nath
Name: Vikram Nath
Title: Director
 
By: /s/ Brian O'Keefe
Name: Brian O'Keefe
Title: Vice President





            


Signature Page to
Amendment No. 3 to Credit Agreement
(Alta Mesa Holdings, LP)

--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A.




 
By: /s/ John Kuhns
Name: John Kuhns


Title: Authorized Signatory







Signature Page to
Amendment No. 3 to Credit Agreement
(Alta Mesa Holdings, LP)

--------------------------------------------------------------------------------





MORGAN STANLEY SENIOR FUNDING, INC.
 
By: /s/ John Kuhns
Name: John Kuhns


Title: Vice President









Signature Page to
Amendment No. 3 to Credit Agreement
(Alta Mesa Holdings, LP)

--------------------------------------------------------------------------------









BARCLAYS BANK PLC
 
By: /s/ Jake Lam
Name: Jake Lam


Title: Assistant Vice President





Signature Page to
Amendment No. 3 to Credit Agreement
(Alta Mesa Holdings, LP)